Citation Nr: 0304675	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee sprain, with traumatic arthritis, currently rated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for his 
right knee disability, at that time rated as 10 percent 
disabling.  He responded with a timely Notice of 
Disagreement, initiating this appeal, which was perfected in 
January 1996.  In June 1996, he testified at a personal 
hearing before an RO hearing officer, and in September 2000, 
he testified before the undersigned member of the Board.  

This appeal was originally presented to the Board in November 
2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's residuals of a right knee sprain, with 
traumatic arthritis, result in limitation of motion 
characterized by extension of the knee to 10? and flexion to 
110?, with complaints of pain.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for the veteran's residuals of a right knee sprain, with 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1995 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Chicago, IL.  
Because VA medical treatment has been reported by the 
veteran, these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA orthopedic examinations in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The veteran's service-connected residuals of a right knee 
sprain, with traumatic arthritis, are currently rated as 10 
percent disabling under Diagnostic Code 5010, for traumatic 
arthritis.  Traumatic arthritis is rated by analogy under 
Diagnostic Code 5003, for degenerative arthritis.  Diagnostic 
Code 5003 specifies that degenerative arthritis of a major 
joint be rated under the criteria for limitation of motion of 
the affected joint, with a minimum 10 percent rating assigned 
for such limitation.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30?, and a 
30 percent rating is assigned for flexion limited to 15?.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating be 
assigned for extension limited to 15?, a 30 percent rating 
for 20? of extension, and a 40 percent rating for 30? of 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).  

For the reasons to be discussed below, an increased rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected residuals of a right knee sprain, with 
traumatic arthritis.  

On examination in June 1995, the veteran showed extension of 
his right knee to 10º and flexion to 110º.  A May 1995 X-ray 
of that knee was within normal limits, without evidence of 
fracture, dislocation, subluxation, or other bony or joint 
abnormality.  Subsequent to this examination, the veteran 
sought occasional VA outpatient treatment for his right knee, 
reporting chronic pain of the right knee joint.

In September 2002, he was again examined by a VA physician.  
Joint pain, especially with use, was reported by the veteran.  
He complained of fatigue, weakness and incoordination due to 
his right knee disorder, and he indicated that he 
occasionally used a cane.

Range of motion testing revealed extension to 0º and flexion 
to 125º, without pain or weakness limitation.  There was 
minimal crepitus with motion and no effusion.  The knee was 
stable to varus and valgus stress.  There was no ligamentous 
instability.  There was mild tenderness over the medial joint 
line and some anterior patellar compression pain.  The 
assessment was of great motion, good strength and no evidence 
of significant ligamentous instability on examination.

When compared to Diagnostic Codes 5260 and 5261, these 
findings are insufficient to support a disability rating in 
excess of 10 percent.  Extension limited to 10º warrants only 
a 10 percent rating, and flexion limited to 110º is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-61 
(2002).  Additionally, no medical examiner of record has 
reported that the veteran experiences additional limitation 
of motion due to such factors as fatigability, 
incoordination, weakened movement, functional loss, or pain 
on use.  While the VA physician who examined the veteran in 
September 2002 noted his complaints of pain, especially with 
use, the doctor did not find, based on physical examination 
of the veteran and review of the record, objective evidence 
to support his claimed level of disability.  

The Board has considered other potentially applicable 
Diagnostic Codes regarding disabilities of the knee.  While 
Diagnostic Codes 5256, for ankylosis of the knee, and 5262, 
for impairment of the tibia and fibula, offer ratings for the 
knee in excess of 10 percent, the medical record does not 
reveal these disabilities.  Neither ankylosis or nor disunion 
or malunion of the tibia or fibula have been noted in the 
present case.  Likewise, the medical record does not 
indicated damage to the cartilage of the right knee, as would 
warrant evaluation under Diagnostic Code 5258.  

The Board is also cognizant of VAOPGCPREC 23-97 that holds 
that a claimant may be awarded separate ratings for 
limitation of motion and instability of the knee, provided 
that additional disability is demonstrated.  See VAOPGCPREC 
23-97 (July 1, 1997).  However, additional disability based 
on lateral instability and recurrent subluxation, which would 
warrant consideration of Diagnostic Code 5257, has not been 
demonstrated.  While some lateral instability, described as 
mild, was noted on examination in June 1995, he was without 
any such instability on reexamination in September 2002.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's traumatic arthritis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  While the veteran is not currently employed, his 
unemployment is due to medical reasons unrelated to his right 
knee disability, and no medical expert has suggested the 
veteran is unable to work due solely to his right knee 
disability.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's residuals of a right knee sprain, with traumatic 
arthritis.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As a preponderance of the evidence is against the 
award of a rating in excess of 10 percent, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the veteran's residuals of a right knee sprain, with 
traumatic arthritis, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

